Title: VI. Heads of Inquiry, 11 October 1785
From: American Commissioners,Jefferson, Thomas,Adams, John
To: Lamb, John


1. Commerce. What are the articles of their export and import? What articles of American produce might find a market in Algiers and at what prices? Whether rice, flour, tobacco, furs, ready built ships, fish, oil, tar, turpintine, ship timber &c. and whether any of these articles would hereafter be acceptable as presents? What duties are levied by them on exports and imports? Do all nations pay the same, or what nations are favoured and how far? Are they their own carriers or who carries for them? Do they trade themselves to other countries, or are they merely passive? What manufactures or productions of this Country would be convenient in America, and at what prices?
2. Ports. What are their principal ports, what depth of water into them, what works of defence protect these ports?
3. Naval force. How many armed vessels have they, of what kind and force? What is the constitution of their naval force? What resources for encreasing their navy? What number of seamen, their cruizing grounds, and season of cruizing?
4. Prisoners. What is their condition and treatment, at what price are they ordinarily redeemed and how? Do they pay respect to the treaties they make? Land forces, their numbers, constitution and respectability? Revenues, their amount?

5. Language. What language is spoken and what European language is most understood?
6. Government. What is their connection with the Ottoman Porte? Is there any dependance or subordination to it acknowledged, and what degree of power or influence has it?
7. Religion. By what principle of their religion is it that they consider all Christian Powers as their enemies, until they become friends by Treaties?
8. Captures. What captures have been made of ships or citizens of the United States, and any other nation? What nation are they now at war with?


London Octr. 1. 1785
John Adams


Paris Octr. 11. 1785.
Th: Jefferson


